 REVERE FURNITURE MFG. INC.607Revere Furniture Mfg. Inc.andUpholsterers'Local Union No.15,Upholsterers International Union,AFL-CIO.CaseNo.01-CA-5061.September 16, 1963DECISION AND ORDEROn June 19, 1963, Trial Examiner E. Don Wilson issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and Was not engaging in certainunfair labor practices and recommending that the complaint be dis-missed in its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, and the excep-tions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'[The Board dismissed the complaint.]'We agree wtih the Trial Examiner's finding that Respondent did not violate Section8(a) (3) by discharging employee Child. In doing so, we rely solely on the factthat Childwas engaged in soliciting on companytime withoutthe Respondent'spermission, andthathis discharge for this activity was not violativeof the Act.SeeRex ManufacturingCompany,86 NLRB 470.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUponchargesduly filed by Upholsterers' Local Union No. 15,Upholsterers Inter-national Union,AFL-CIO,herein called theUpholsterers,the General Counsel ofthe National Labor Relations Board,herein called the Board,through the ActingRegional Director for theTwenty-firstRegion,issued a complaint dated December 31,1962, against Revere Furniture Mfg. Inc., herein called Respondentor Company,alleging violations of Section 8(a)(1) and(3) of the NationalLabor Relations Act,herein called the Act.Respondentby duly filedanswer denied committing unfairlaborpractices.Pursuant to notice,a hearing was held before Trial Examiner E. Don Wilson atLos Angeles,California,on February 4, 5, and 6,1963.All parties appeared andparticipatedfully in the hearing.Before the hearing concluded,allpartieswereafforded full opportunity for oral argument.Briefs of the General Counsel andRespondent have been received and considered.Uponconsideration of the entire record, and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a California corporation engaged in the business of manufacturingupholstered furniture.At all material times, Respondent has maintained its princi-pal office and place of business and a furniture manufacturing plant in the city of144 NLRB No. 63. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDHawthorne,California.During the calendar year, 1962, Respondent,in the courseand conduct of its business operations,manufactured,sold, and distributed at itsplant products valued at more than$500,000, of which products valued in excessof $50,000 were shipped from said plant directly to points outside the State ofCalifornia.During the same year, the Respondent purchased and received goodsvalued in excess of$50,000 directly from sources located outside the State ofCalifornia.Respondent is now and has been at material times an employer engagedin commerce within the meaning of Section 2(6) and (7) of the Act. The Boardhas jurisdiction of the subject matter of this proceeding.H. THE LABOR ORGANIZATIONS INVOLVEDThe Upholsterers and Teamsters Local 196, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,herein called Teamsters, and Furniture Workers Local 3161, affiliated with Inter-national Brotherhood of Carpenters & Joiners of America, AFL-CIO, herein calledFurnitureWorkers, are, and have been at all material times, labor organizationswithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThere are two primaryissues:(1) At materialtimesdid Respondent have in effectand enforce a rule which forbids union or concerted activity on company propertyon nonworktime; and(2)was Daniel Child discharged on November 12, 1962,1because he engaged in protected concerted and union activities in behalf of theUpholsterers, Teamsters, and Furniture Workers and in order to discourage member-ship in the Teamsters and Furniture Workers?B. BackgroundOne building houses the operations of Respondent, Franklin Frame Co. andRevere Lamps, Inc.The latter companies have ownership in common with Re-spondent.The operating premises of the companies are separated one from anotherby physical barriers.Franklin Frame Co. manufactures frames and is some-times referred to as Respondent's mill department.Revere Lamps, Inc., manufac-tures lamps and its operations appear in no way to be related to those of theother two companies.Respondent's operations consist of upholstering, including avariety of steps in the process.Respondent has its own shipping department. Inits upholstering operations Respondent has from 38 to 50 employees of whom about4 are engaged in shipping and receiving, including 1 or 2 truckdrivers.The milldepartment (Franklin Frame Co.) has about six employees.Revere Lamps, Inc.,has about 50 employees.2Larry Brooks has been Respondent's plant manager forabout 3 years.He is also the manager of the mill department.Respondent's employees who are engaged in its upholstering operations have beenrepresented by the Upholsterers for several years, during which time the Upholsterershas had a collective-bargaining contract with the Wholesale Upholstered FurnitureAssociation, of which Respondent is and has been a member at material times.Theemployees of the lamp department, the mill department, and Respondent's shippingdepartment are and have been unorganized and not represented by any labororganization.On June 9, 1961, Respondent probably postedon itsbulletin board in the up-holstering department, the following rules:ATTENTION ALL REVERE FURNITURE EMPLOYEESJUNE 9, 1961.THE FOLLOWING RULES ARE SET UP BY THE COMPANY AND MUSTBE FOLLOWED. ANYONE NOT ABIDING BY THE FOLLOWINGRULES WILL BE SUBJECT TO DISMISSAL.1.YOU MUST ENTER THE FACTORY, DURING WORKING HOURS,THROUGH THE DOOR LOCATED ON THE EAST SIDE OF THE BUILD-ING.NO ONE WORKING FOR THE FURNITURE COMPANY CANENTER THE WEST DOOR.2.YOU MUST SEEK PERMISSION FROM YOUR FOREMAN TOENTER ANY OTHER DEPARTMENT IN THE FACTORY.'Hereinafter all dates refer to the year 1962 unless otherwise specified.2Revere Lamps, Inc., is not in any manner Involved In this proceeding. REVERE FURNITURE MFG. INC.6093. IF YOU COME TO WORK ON A DAY THAT YOU ARE NOTWORKING FOR SOME REASON OR ANOTHER, YOU MUST GO TOTHE RECEPTIONIST DESK AND BE ANNOUNCED. ABSOLUTELYNO ONE IS PERMITTED IN THE FACTORY UNLESS YOU HAVEPUNCHED IN ON THE TIME CLOCK.4.NO SOLICITING OR ANY OTHER BUSINESS CAN BE CARRIEDON DURING WORKING HOURS OR ON COMPANY PROPERTY.REVERE FURNITURE MFG. INC.(S) Lawrence BrooksLAWRENCE BROOKS,PlantManager.Copies of the rules as set forth above, whether or not posted, were distributed toemployees on or about June 9, 1961.3 Brooks testified that rule No. 4 containeda typographical error in that the final part should have read"andon company4property."arnel Child was employed by Respondent as a journeyman upholsterer onOctober 4, 1960.For a major portion of his employment, Child was shop stewardfor the Upholsterers.As an upholsterer, it was rarely that his duties requiredhim to visit the mill department.As shop steward he had no responsibilities inconnection with the employees either in the mill department or in the shippingdepartment.Other than walking through the shipping department to punch in orout (on the timeclock), he had little or no occasion to be in the shipping department,unless directed by his foreman.Such direction was not frequent.Before November 9, Child regularly engaged in his duties as shop steward for theUpholsterers and at no time did Respondent interfere.Child regularly talkedto employees in the upholstery department about the Upholsterers.He took ap-plications for membership in the Upholsterers and dues deduction applications fromnew employees and told them they should join the Upholsterers.Though he wouldtry to work such activity into "break time," he sometimes did it on the company timeand, of course, on company premises.He was very busy in processing grievances,particularly for seamstresses.His soliciting new employees to join the Upholsterersduring company time was done with the knowledge of management.He was neverreprimanded, prior to November 9, for any of his union activities, including discus-sions of grievances with fellow employees or the processing of grievances with man-agement during working hours, and, of course, on company premises .5At the hearing, General Counsel contended that "the former union steward(Child) was permitted to engage in union activities during working time."Counselfor Respondent agreed that the union steward, Child, was permitted by Respondent"to engage in proper union activities on company time, and he was never disciplinedfor the union activities on company time."General Counsel further agreed thatthe record established that Child had engaged in union activities on company timethroughout his employment and had never been reprimanded, disciplined, orcriticized therefor.Also, during his employment, Child was one of Respondent's lower producersas an upholsterer.At his request, Child was transferred from one type of opera-tion to another.On several occasions Brooks encouraged Child to increase hisproduction and thereby increase his earnings.Respondent's upholstering was per-formed through a "line" and there were periods of time when work piled up atChild's station.Although Brooks encouraged Child to increase his production andthough there were "a goodly number of job applicants" for the type of workperformed by Child, Respondent never threatened Child's discharge before No-vember 9, althoughChild frequentlyengaged in union activities on company time3Rule No. 4 was republishedalong withthe otherand some additional rules on Decem-ber 20, 1962, after thedischarge of Child.As republished,rule No. 4 makes no referenceto "company property."4Further herein,I shall discuss this rule and its application in some detail.I here notethat Brooks'demeanor impressed me favorably and recognizing his particular interest inthis proceeding,nonetheless I have found him to be an honest witnesswho conscientiouslytried to anddid tell the truth.5Findingswith respectto the union activities on company time and premiseswith theapprovalof Respondent are based upon admissionsof Child, which are credited.Childoften exhibiteda poor recollection which I consider,in light of the context of all his testi-mony, to be indicativeof an unwillingnessto admit facts which might,in his opinion, beadverse towhat he considered his orthe Upholsterers' best interest.Testimony elicitedfrom Childhas been evaluated not only in light ofhis apparently deficient memory butalso in light of his demeanor which impressed me unfavorably. 610DECISIONSOF NATIONALLABOR RELATIONS BOARDand property to the knowledge of Respondent.That Child engaged in union ac-tivities on company time may have contributed to his comparatively low produc-tion record.In evidence, as General Counsel's Exhibit No. 6, is a contract between theUpholstered Furniture Manufacturers' Association of California and the Uphol-sterers.Respondent, as a member of the Association, was a party to the contractwith the Upholsterers.This contract was executed in October, having been nego-tiated for some time prior thereto and was effective as of July 1, a preceding andsimilar contract having been executed in 1960 and having expired on June 30.Paragraph II of the current contract provides, in part: "The business representativesand authorized representatives of the Union, as provided for hereafter, shall haveaccess to the Employer's plant by permission through the office of the Employer,but such permission shall not be denied." ParagraphXVprovides, in part, thatthe Union and employees will, "B. 1.Cooperate to keep at a minimum the timedevoted by officers, stewards, and members in handling grievances, soliciting Unionmembers, Union dues, or engaging in other Union activities on the Employer'sproperty during working hours." SectionXVof the contract further provides,in part, (A) that "the Union agrees not to interfere in matters which are solelythe functions of the Employer."C. November 9, and Dan ChildFor about 2 weeks before November 9, Shop Steward Dan Child had beenabsent from his employment by Respondent because of a disabled arm resultingfrom an allergy shot which produced an infection.While still so disabled, Child received the following telegram from Jess E.Gonzales, business manager of Local 15 of the Upholsterers:LDT20KT60 NL PDLOSA NOV 8DAN CHILDS3582 LOS FLORES LYNWOOD CALIF (CP)DEAR BROTHER CHILDS THIS IS TO ADVISE YOU THAT AN IM-PORTANT SHOP MEETING WILL BE HELD ON MONDAY NOVEM-BER 12TH FOR ALL EMPLOYEES OF REVERE FURNITURE COMPANYAT THE AMERICAN LEGION HALL 1424 SOUTH PRARIE HAW-THORNE AT 445 PM PLEASE CONSTRUE THIS MESSAGE TO IN-CLUDE EVERYONE A ROLL CALL WILL BE TAKEN OF ALL PEOPLEPRESENT FRATERNALLY.JESS E GONZALES BUSINESS MGR UIU LOCAL 15.Immediately upon receipt of the above telegram, Child called the union office. Itis not clear to whom he spoke, but Child testified credibly he "asked them when hewanted this carried out, my going up and notifying the people, and he says, `go upat noontime,' which I did." 6Lunch break for the upholstery, mill, and shipping departments began at 12:15 p.m.When he arrived at Respondent's plant at or shortly before noon, he spoke toJames T. (Jimmy) Sterling, a truckdriver employed by Respondent in its shippingdepartment and not represented by the Upholsterers.vSterling was working at thetime of this conversation.Child told Sterling that the Upholsterers were to haveameeting at which a Teamsters official would "officiate."He asked Sterling toadvise the other truckdriver of the meeting.Child, leaving Sterling, approached thedesk of Errol Campbell, the "head" of Respondent's shipping department and asupervisor within the meaning of the Act.8This was during working hours.Theyexchanged a few words and Child continued into the upholstery department. In theupholstery department, still during working time, Child told the employees in theupholstery department of the Union meeting to be held the following Monday night.He told them what time to come to the meeting.He was still in the upholsterydepartment when the buzzer sounded, announcing the 12:15 lunch break.A fewminutes after 12:15 he entered the mill department and spoke to an employee there.It appears that Child continued in activities in behalf of the Upholsterers, Teamsters,and Furniture Workers during the lunch break.6He probably spoke to Jess Gonzales, Upholsterers' representative.71 credit Sterling's testimony that Child, rather than entering through the so-calledeast door, "jumped up on the dock" to converse with Sterling8 Campbellimpressed me as an honest witness REVERE FURNITUREMFG. INC.611For a substantial portion of the time that Child was engaging in these activitieson November 9, Frank LaCasella, a representative of the Upholsterers, sought andobtained from Brooks permission to conduct Upholsterers' business in the shop andapparently conducted such business.9When Child and Frank LaCasella were leavingthe premises shortly after lunch, Brooks spoke to both of them briefly in Brooks'office and then in much more detail to Child alone.While alone with Child, Brooks asked him what he had discussed with Sterlingthat morning.Child gave no answer and Brooks told him he had no business tryingto organize Respondent's truckdrivers.10Brooks told him that he was violating thecontract, particularly articles II and XV.11Brooks warned Child of "further action"ifChild were caught "doing it again."Child told him that what he had done thatmorning had been done under the instructions of Jess Gonzales.12Brooks askedChild to state what business he had to conduct activities on behalf of the Teamstersand Furniture Workers.Child "refused" to answer him.Child stated he was "fol-lowing the orders or instructions of Jess Gonzales." 13Company's rule No. 4 (no soliciting) was not discussed in terms and no copyof the rules was exhibited at the November9 discussionbetween Brooks and Child.Child testified and I find that he never saw a copy of the so-called company rulesNos. 1 through 4 until after his discharge, when counsel for General Counselexhibited them to him.Child admitted that he had discussed a rule about enteringthrough the east door before his discharge, but stated that he had never talkedabout or discussed rules Nos. 2, 3, or 4 before he spoke to counsel for GeneralCounsel after his discharge.When asked if rule No. 4 was ever brought to hisattention "orally or in writing" prior to the time he met with General Counsel, Childmade no response.14Having considered the entire record, I find rule No. 4 was notmentioned to Child by Brooks or anyone else at any material time and consideringthat Child, an active shop steward, was unaware of rule No. 4 prior to his discharge,I further find that rule No. 4 was not enforced with respect to Respondent's em-ployees at any materialtime.15Ifind that, in substance, on November 9, Brooks, having learned of Child'sactivities in behalf of the Teamsters and Furniture Workers on company time, toldhim not to engage in such during his or other employees' working time.He wastold that what "he did on his time was his own business, but what he did on [Brooks']time was [Brooks'] business and [Brooks] didn't want it continuing."Brooksthreatened Child with discharge should he persist in occupying his and other em-ployees' time in such matters during working hours.Child was told by Brooks onNovember 9 that he and the other employees were being paid by the Respondentand not the Union and Child should devote as much time as he could to upholstering.Brooks further told Child not to undermine Respondent's salaried people, Brooksdescribing such "as interference in company affairs." Child told Brooks that he hadcome into the plant on company time on that day because he had been so instructedby Jess Gonzales and the contract contained a provision "that he had to listen towhat Jess Gonzales says."Brooks said Child might be violating the contract byhis conduct of Friday.Brooks told Child he was violating a company rule bysoliciting "during working hoursandon company property."Child was also toldcorrectly that the Upholsterers, under the contract, specifically did not representwoodworkers (mill department employees) and teamsters (shipping department em-ployees).Child said he'd confer with Gonzales about his right to do anythingGonzales required, regardless of whether his actions broke company rules.169Child neither sought nor obtained permission from Respondent's management to enterRespondent's premises on November 9It is clear he was not there to work as an em-ployee and that he was on the premises as an agent of Jess E. Gonzales, business managerofUpholsterers Local 15, such agency being other than shop steward.10 Of course, at that time, any such activity had been conducted on working time of thetruckdrivers and while Child was off on sick leave, so far as the record shows11 Pertinent sections thereof are set forth,supra.Brooks did not refer to the sectionsby number but described them very generally.12Child testified he never asked Respondent for permission to carry on organizingactivities during working hours for a union other than the Upholsterers13The findings in this paragraph are based upon admissions of Child14The record indicates Child did not meet counsel for General Counsel until an ex-tended period of time after his discharge.15 There is no credible probative evidence to the contrary.1eThe findings in this paragraph are based upon credited testimony of Brooks727-083-64-vol. 144-40 612DECISIONSOF NATIONALLABOR RELATIONS BOARDD. November 12, and Dan Child1.Before the discharge interviewChild returned to Respondent to work on November 12 at the normal time of8:05 a.m.About 9 a.m., while Sterling was walking past Child's "working post,"Child told Sterling "to make sure that he remembered the time of the meeting andto extend this invitation to the other truckdriver (John Jones)."Sterling said thatJones was "out on the road" and might be back by noon.Child asked Sterling tosee Jones and ask Jonesto seeChild at the latter's work station.Apparently aboutthe same time, Child called Shipping Department Supervisor Errol Campbell overto him from the "working post" of another employee.Child 17 having asked Super-visor Campbell if the latter knew that Brooks was angry with Child on November 9,and having asked Campbell if he knew why Brooks was angry, then asked Campbellhow Campbell liked it "up front" and inquired as to Campbell's pay.Child indi-cated Campbell would "be paid more in the Union." Campbell said he "almostdidn't get paid for Saturday's work at all and that he couldstand a unionright nowhimself."There was further "friendly talk" between them.Subsequently, Campbellsaw a "floor boy" named John (probably Velasquez) talk to a truckdriver, JohnJones, in the shipping department.John Jones then told Campbell "he wanted himover in the furniture department, could he go over there." 18Campbell told him notto do so and reported the incidentto Brooks.19Also, at 9:30 a.m. on November 12, Brooks, as he had done in some fewinstancesin the past, asked Child to notify the upholstery employees that Brooks would liketomeet with them at the morning break, to work out details for a 4-day Thanks-giving holiday.Child so notified the employees during working hours.2.The discharge interview on November 12In the middle of the morning of November 12, Brooks discharged Child, thedischarge interview occurring in Brooks' office.Brooks told Child it had been reported to Brooks that Child had, that morning,gone to the shipping department and talked to Sterling about the Teamsters whileSterlingwas working. So credibly testified Child 20Child credibly testified hebelieved Brooks said he had heard that Child sent Floorboy John Velasquez toget truckdriver John Jones off his job so he could talk to Child.Child furthercredibly testified that he told Brooks that he was "organizing the truckdrivers"through Gonzales' "instructions that I was to extend this invitation to the meetingMonday night to the truckdrivers " Brooks told Child he had violated Respondent'srules 21Brooks told Child he had violated articles II and XV of the union contractalso and Brooks was upset and was going to discharge Child.Child attempted toshow Brooks a provision in the contract "where I had the responsibilitiesin listen-ing to what my business manager had to say that's why I was doing this ... extend-ing the invitation to this meeting to the Teamsters-or to these truckdrivers."Brooks told him he could take it to arbitration or the Union to fight for him. Theconversation "was more or less pretty nice after that." 22In substance, I find that by about 10:15 a m., on November 12, Brooks wasadvised that Child, having arrived to work that morning, continued with the activitieswhich he had left off on November 9, despite Brooks' threat of discharge shouldthey be continued.Correctly or not in full detail, Brooks believed that Childwas, on company time, "approaching people not in the bargaining unit, sendingwarners 23 all over the factory seeking these people out, generally not working, and17While continuing h18 work.18The "he" was not furtheridentified.The recordindicatesthat Brooks,learning ofthis conversation, believed "he" was Child.19 The findings in this paragraphare basedupon creditedadmissionsofChild andcredited testimony of Campbell.20This finding deals only with whatBrooks said.Brooks probably was so toldHisinformation was not entirelycorrect.21Although the so-called Respondent's rules Nos.1 through4 hadnever been seen nordiscussed by Child prior to November 9, Respondent,as foundabove, enunciated variousrules to Child.22The findings in this paragraphare basedupon credited testimony of Child.23 I understand this to mean that Brooks believed Child was sending persons on unionbusiness to other departments. REVERE FURNITURE MFG. INC.613not doing what he's supposed to do." It appeared to Brooks that Child was flagrantlydisobeying Brooks' instructions and deliberately attempting to disrupt the morning'swork.He inquired of Child why Child was so acting.Child told Brooks he hadtold Jess Gonzales of Brooks' threat to discharge Child and Gonzales told him,"Never mind, don't bother.You do as I tell you." Child told Brooks he wasinstructed to do "whatever else he was doing there for the Union."Brooks toldChild he was "very disappointed that he would openly defy me when I asked himnot to.I questioned him why again he had done this, and he told me that he hadgone to Jess E. Gonzales and that Jess E. Gonzales had told him to disregard myinstructions and that he had the right to do whatever he wanted, apparently, andI discharged him."Brooks told Child it had been reported to Brooks that Childhad continued to engage in union activities in departments other than his own dur-ing working hours.Child told Brooks that Gonzales had told him to continuehis activities in organizing for the Teamsters and the Furniture Workers. In theframework of these facts as found in substance as to November 12, Respondent,through Brooks, discharged Child 243.After the discharge interviewAfter the discharge of Child, Gonzales and Brooks conversed several times.Gonzales requested Brooks to put Child back to work. Brooks refused. I spe-cifically do not credit Gonzales' testimony that Brooks indicated a reason fordischarging Child was a shop rule which prohibited employees "from engaging inany activities on company time or company property." 25The day after Child'sdischarge, Gonzales and Frank LaCasella jointly requested Brooks to put Child backto work.Brooks refused.Gonzales threatened to file the instant unfair laborpractice charge.Brooks, in all his conversations with Gonzales, offered to arhitr.,-+"Gonzales refused arbitration.E. Concluding findings1.Rule No. 4Of course, rule No. 4, promulgated on January 9, 1961, exceeded the permissibleauthority of Respondent to limit union activity protected by Section 7 of the Act.However, counsel for General Counsel correctly contends in her able brief that"Section 10(b) of the Act prevents a finding of an unfair labor practice with respectto its promulgation."She argues, however, that Child was discharged by Brooksas part of an implementation of the June 9, 1961, rule No. 4. By inference, ifnot in so many words, she appears to argue that rule No. 4 should now be foundunlawful because it was enforced on November 12 in connection with Child's dis-charge.Paragraph 4 of the complaint alleges that "at all times material herein "Respondent has enforced rule No. 4.I find General Counsel has not proved his allegation as contained in paragraph 4of the complaint by a preponderance of the substantial evidence.Nothing couldbe more clear than the facts, as established in this record, that Child, an active shopsteward for the Upholsterers, freely and to the knowledge of Respondent ran thegamut of union activities on company time and property without hindrance, inter-ference, or restraint from Respondent. In fact, I credit Brooks' testimony that the"or" in the latter part of rule 4 was a typographical error for the word "and."That Respondent, so far as this record shows, permitted employees to apply formembership in the Upholsterers and sign dues deduction cards at the request ofChild, on company time and property, as proved by General Counsel, negates en-forcement of a rule that there be no union activities on company property.GeneralCounsel, as I view the record, conceded that, although Child regularly engaged inunion activity on company property and on company time, e.g., taking applica-tions and processing grievances, Respondent at no time and in no manner interferedwith him, much less reprimanded him for such activity. Indeed, the record establishes24The findings an this paragraph are based upon credited testimony of Brooks25The record makes it abundantly clear that employees and particularly Child werepermitted to engagein unionactivities on company time and property during materialtimes.Also, I specifically credit the testimony of Brooks that in addition to allowing theUpholsterers freely toengage in properunion activities on company time and property,he permitted the Teamstersto come onRespondent's property and engage in Teamsterbusinessand visit with employees for Teamster business.The latter findings are eitherbased on concessions of General Counsel or on uncontradicted testimony of Brooks 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondent encouraged Child to do better work so that Respondent, otherupholsterers,andChild could better themselves.The record demonstrates commendable harmony between Respondent and Child in the execution of union busi-ness on company time and property. Since General Counsel contends that the dis-charge of Child "was in enforcement of that company rule," I here note that I shallfind Child's discharge was unrelated to protected concerted or union activities, andparticularly I now find that company rule No. 4 in no way was connected withChild's discharge.2.Discharge of Dan ChildI find that General Counsel has not established by a preponderance of the crediblesubstantial evidence ,that Child was discharged because he engaged inprotectedcon-certed orunionactivities.In the circumstances of this case, I do not agree, as argued by counsel forGeneral Counsel, that "by discharging Child because he engaged in conduct forthe purpose of assisting [the Teamsters and Furniture Workers] to organize the em-ployees in the unorganized departments of Respondent [Respondent] discriminatedagainst him."There is no evidence that Respondent opposed such organizationby the Teamsters or Furniture Workers or their agents.The only evidence on thispoint in the record is to the contrary, i.e., the Teamsters were permitted on thepremises to discuss union matters with employees and the Furniture Workers neverrequested permission to do likewise.At the hearing, counsel for General Counsel conceded that until November 9and for a period of 2 or more years, Child engaged in the normal activities of ashop steward in behalf of the Upholsterers on company time and property withno criticism of any sort from the employer.Counsel for General Counsel similarly conceded that Respondent properly couldhave refused admission of Child to the plant on November 9, because Child wasnot on active duty and that Child should have, though he did not, seek permissionfrom Respondent to enter the plant. She further conceded that if a representativeof the Teamsters, e.g., a business agent, had entered the plant on November 9 andengaged in the activities, during working hours and on compnay time, in whichChild engaged, Respondent could have had the Teamsters' representative arrestedas a trespasser or thrown him off the premises.Counsel for General Counsel made it clear she did not contend that Child hadany right on Respondent's premisesto talk to the shipping department employees onNovember 9. She conceded further that had Child been discharged for thatactivity, a complaint would not have issued.General Counsel did contend, however, that on November 12, Child, while onworking time, engaged in protected activity in talking to employees, who were notorganized, during their working time, to encourage them to join a labor organiza-tion other ,than the one to which he belonged and of which he was shop steward.Itwas further contended that, in context, Child had the protected right to causefellow employees to stop working for a comparatively short period of time to en-gage ina conversation about theirjoininga labor organization other than the oneto which Child belonged.I do not agree. I recognize that at Brooks' request, Child spent some considerabletime on November 12, notifying fellow employees of a meeting Brooks wishedto have with them at break time about a matter of mutual concern to the em-ployees and Respondent.General Counsel argues in the brief that this is indica-tive of a lack of genuine concern as to what Child did on his working time.Tothe contrary, I find it demonstrates that Respondent permitted Child to engage inother than customary work where it suited Respondent's legitimate interests andespecially where the Upholsterers had a legitimate interest.So, Child could engageinhis shop steward activities which were in accord with Respondent's and theUpholsterers' interests as established by contract.As shop steward, Child had an obligation, no doubt, to attempt to secure com-pliance with working conditions as fixed by his principal, the Upholsterers, andRespondent through contract. I find he ignored not only the Respondent but thecontract when, unannounced, he entered Respondent's premises on November 9,and took up the working time of employees in the shipping and upholstery depart-ment to advise them of a November 12 meeting. I see no excuse for this utterdisregard of a contractual provision requiring that access to the Respondent'splant by anauthorizedrepresentative of the Upholsterers be obtained "through theoffice of the Employer, but such permission shall not be denied."Especially isthis so, when an authorized representative of the Upholsterers, Frank LaCasella,requested and was granted permission to visit the employees at and during the IOWA BEEF PACKERS, INC.615sametime Child was on the premises interfering with production, without per-missionsFurther, Child was certainly not on the premises on November 9 asa shop steward,policing acontract, nor was he thereas anemployee ready to work.As he describedhimselfto Brooks, he was just there to do what Gonzales wishedand he appeared to have little concern for his or the Upholsterers' duties under thecontract but appeared to be determined to let Gonzales' will be done.In addition, I find that Child violated section XV of the contract, either as arepresentative of the Upholsterers or as an employee who received its benefits, bytalking to employees during their worktime on November 9 and 12, in that hewas failing to "Cooperate to maintain high standards of . . . job performance."Similarly,it isobvious to me that Child, by talking to employees and a supervisor,on November 9 and 12 as found herein, violated section XV of the contract byfailingto "Cooperate to keep at a minimum the time devoted by officers, stewards,and members in handling grievances,solicitingunion members, ... orengaging inother Union activities on the Employer's property during working hours."Thereisnosubstantial evidence that Child effectively could not have engaged in theseactivities on nonworking time.Further, I find that the manner of Child on November 9 and 12, especially whendealing with Brooks, was arrogant, possibly occasioned by a misunderstanding ofwhat Gonzales expected of him. Further, finding that Brooks on November 9legitimately and clearly directed Child to desist fromengagingin Teamsters andFurnitureWorkers'unionactivity on company time, I further find that Child de-liberately and contumaciously ignored Brooks' directions, on November 12, perhapsmistakenly believing that Gonzales rather than Brooks could direct his workingtime activities even though the particular activities did not involve his duties asshop steward.In sum, I find General Counsel has not established by a preponderance of thecredible and substantial evidence that Respondent violated the Act as the com-plaint alleges.Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.Respondent is, and has been at material times, an employer within the mean-ing of Section 2(2) of the Act and is engaged in commerce within the meaning ofthe Act.2.The Upholsterers, the Teamsters, and the Furniture Workers are, and havebeen at all times material to this proceeding, labor organizations within the mean-ing of Section 2(5) of the Act.3.The record does not establish that Respondent has engaged in the unfair laborpractices, or any of them, alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andthe entire record in this proceeding, it is recommended that the Board enter anorder dismissing the complaint.=u It is needless to speculate whether request for permission would have been denied.Iowa Beef Packers, Inc.andFrank LairdIowa Beef Packers,Inc.andDistrict No. 3, United PackinghouseFood and Allied Workers,AFL-CIO.Cases Nos. 18-CA-1500and 18-CA-1510. September 17, 1963DECISION AND ORDEROn May 14, 1963, Trial Examiner Henry S. Sahm issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-144 NLRB No. 64.